DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 30-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davios (4,718,498) in view of Heath (GB1545776).
Regarding claim 9, Davios discloses a fire suppression apparatus comprising:
a container (item 4) with a pressurized fire extinguishing material contained therein;
a valve (item 5) assembly that controls flow of the pressurized fire extinguishing material from the container;
a mechanical detection mechanism based upon a temperature sensitive element (item 12) capable of generating a mechanical force above a threshold temperature of the temperature sensitive element, 
a device (items 13/24/21) that produces electrical current in response to the mechanical force ; and
an actuator (items 3/6/7/8/19/20) that actuates the valve assembly in response to the electrical current from the piezoelectric device, causing the valve assembly to open and release the pressurized
fire extinguishing material within the container into a tube (item 9) leading to a nozzle (item 10 openings) positioned remote from the mechanical detection mechanism for spreading the fire extinguishing material.
Davios fails to disclose the device is a piezo electric device.
However, Heath discloses a similar system with a piezoelectric device (item 7) that produces an electrical current in response to the mechanical force produced by the mechanical detection mechanism.

Regarding claim 30, Davios further discloses wherein the actuator is further configured to actuate the valve assembly in response to receiving an electrical current from an alternate power supply positioned separate remote from the fire suppression apparatus (electrical current received to 3 which allows 6 to move and release 5).
Regarding claim 31, Davios further discloses wherein actuating the valve assembly in response to an electrical current from an alternate power supply (item 24) positioned remote from the fire suppression apparatus (see figure 1) causes the valve assembly to open and release the pressurized fire extinguishing material within the container into a tube (item 9) leading to a nozzle (item 10, openings) positioned remote from the mechanical detection mechanism for spreading the fire extinguishing material.
Regarding claim 32, Davios further discloses wherein the housing includes a base portion (item 11 top) and side walls extending perpendicular to the base portion (item 11 sidewalls), and wherein the housing is constructed from a metal or other fire-resistant material (stronger than spring that needs to lengthen under flame).
Claims 1, 8, 11, 22-29, and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davios (4,718,498) in view of Heath (GB1545776) in view of Stager (6,105,677).
Regarding claim 1, Davios discloses a fire extinguishing apparatus comprising:
a container (item 4) filled with a pressurized fire extinguishing material;
a valve assembly (item 5) that controls flow of the pressurized fire extinguishing material from the container;
a mechanical detection mechanism (items 11-13, 15, 22, 23) with a thermal sensor (item 12) for producing a mechanical force at an established temperature, the mechanical detection mechanism comprising:
a housing (item 11) including a base portion and side walls extending perpendicular to the base portion (see figure 1);

a spring (item 22) positioned adjacent to and in contact with a base of the actuation pin;
and wherein the thermal sensor is positioned within and surrounded by the housing (see figure 1);
a device (items 13/24/21) that produces an electrical current in response to the mechanical force produced by the mechanical detection mechanism; and 
an actuator (items 3/6/7/8/19/20) comprising an electrically operable explosive device that causes the valve assembly to open and release the pressurized fire extinguishing material within the container in response to receiving the electrical current from the piezoelectric device (components are electrically operable because electricity powers the magnet which explosively actuates bracket 6 to move and allowing the valve to release the extinguishing material).
Davios fails to disclose wherein at least a portion of the actuation pin is surrounded by the thermal sensor
However, Stager teaches a similar system having a temperature sensor (item 54) is positioned within a housing (see item 58/43 enclosing 54 in figure 2) wherein at least a portion of the actuation pin (equivalent item 45) is surrounded by the thermal sensor.  
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention utilize a solder material instead of a thin spring as taught by Stager to the system of Davios which must surround the pin portion in order to hold it relative to the housing, the motivation being this appears to be a simple substitution of equivalent components (completely meltable solder versus a spring that elongates/weakens under higher temperature) that would yield predictable results, allowing an elongated pin/component to drop from a first position to a second position under gravity.
Davios fails to disclose the device is a piezo electric device.
However, Heath discloses a similar system with a piezoelectric device (item 7) that produces an electrical current in response to the mechanical force produced by the mechanical detection mechanism.
The substitution of one known element (a conductor) as taught by Davios for another (piezoelectric element) as taught by Heath would have been obvious to one of ordinary skill in the art at 
In the alternative, Heath teaches an explosive/pyrotechnic device for actuating the material out of the container (items 16-17).
The substitution of one known element (magnetically actuated bracket) as taught by Davios for another (chemically explosive/pyrotechnic actuator) as taught by Heath would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, aiding in actuating the valve to release the material via an electric response.
Regarding claims 11 and 27, the details of these claims are addressed in the rejection of claim 1.
Regarding claim 8, a modified Davios fails to specify a thermal activation temperature though does teach specifically that a high temperature activates the system (“when flames surrounds  a part of the spring”).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to set the activation temperature between 80 and 250 celsius since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is temperature which achieves the recognized result of survivability for humans, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  The Examiner further notes that the application lacks criticality for the specified temperature and one of ordinary skill in the art would recognize that there are various material choices, thicknesses, and configurations that can adjust/set the activation temperature for the intended use. For example, a fire prevention system near a restaurant kitchen might require a higher activation temperature than a bedroom.   
Regarding claim 22, a modified Davios teaches wherein the housing is constructed from a metal or a fire resistant material (fire resistant materials are used in fire extinguishing devices except for the fusible/meltable portions which need to melt/actuate before the rest of the materials).

	Regarding claim 24, a modified Davios teaches wherein the fire extinguishing material within the container is released into a tube (Item 9) leading to a nozzle (item 10 openings) positioned remote from the fire extinguishing apparatus for spreading the fire extinguishing material.
	Regarding claim 25, a modified Davios teaches wherein the thermal sensor melts into a fluidic state upon reaching a threshold temperature (fusible requires melting).
	Regarding claims 26 and 29, a modified Davios teaches the actuator being a pyrotechnic actuator (via components 16 and 17).  
	Regarding claim 33, a modified Davios teaches wherein the temperature sensitive element melts upon reaching the threshold temperature (as modified with solder, solder is fluid when melting for the system).
Claims 2 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davios (4,718,498) in view of Heath (GB1545776) in view of Stager (6,105,677) in further view of Byrne (5,022,468).
	Regarding claims 2 and 10, a modified Davios fails to teach the thermal sensor/temperature sensitive element comprises eutectic solder and alternatively teaches solder (from Stager).
	However, Byrne teaches the use of eutectic solder as a fusing material (item 23, col. 2, lines 52-68) which when melted under sufficient heat, causes movement to the system.
In the same field of fire extinguishing it would have been obvious to one skilled in the art at the filing date of the invention to utilize eutectic solder instead of generic solder, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). The Examiner notes no criticality for the use of eutectic solder. The Examiner notes that one of ordinary skill in .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


ALEX M. VALVIS
Primary Examiner
Art Unit 3752

/ALEX M VALVIS/Primary Examiner, Art Unit 3752